Case 3:21-cv-02886-JCS Document 1-7 Filed 04/21/21 Page 1 of 3




                   EXHIBIT
                      7
                  Case 3:21-cv-02886-JCS Document 1-7 Filed 04/21/21 Page 2 of 3


Jonah Grossbardt

From:                Notice from SRIPLAW <notice@sriplaw.com>
Sent:                Friday, August 14, 2020 8:15 AM
To:                  Support
Subject:             RE: Airbnb: Airbnb Customer Service
Attachments:         2020.08.11 Demand Letter to Airbnb Inc.pdf; 2020.08.11 Insurance letter to AirBnb.pdf



Direct URL: https://www.airbnb.com/rooms/3353438?source_impression_id=p3_1597417505_ySvJ5HU19n3EEbgL

Please note a DMCA takedown was already submitted for this matter 04.19.2019 without resolution

Thank you,
Tyler Unfer




21301 Powerline Road
Suite 100
Boca Raton, FL 33433
Office: 561.404.4350
Email: notice@sriplaw.com
www.sriplaw.com

From: Support <copyright@airbnb.com>
Sent: Friday, August 14, 2020 8:04 AM
To: Notice from SRIPLAW <notice@sriplaw.com>
Subject: Airbnb: Airbnb Customer Service

                                                      To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                      A irbnb




                                          Airbnb Community Support




     Jacob T, Aug 14, 2020, 5:03 AM PDT:

     Hi Notice from SRIPLAW,

     My name is Jatin and I work here at Airbnb.

     I am writing today in response to your copyright notice dated August 11th 2020 for listing

     Unfortunately the notice is incomplete.


                                                                                                                                                                           1
                     Case 3:21-cv-02886-JCS Document 1-7 Filed 04/21/21 Page 3 of 3

     Please respond directly to this email with Listing link.
     To review what information is required, visit:

     https://link.edgepilot.com/s/0d938370/‐wV‐E6flVk2z9CIk4vPONA?u=http://www.airbnb.com/terms/copyright_policy


     Once I receive this information, I will be able to assist you further.

     Kind regards,

     Jacob
     https://link.edgepilot.com/s/a3468924/rWMRmv7Kh0OyD4p‐kUaF‐w?u=http://www.airbnb.com/help

                                 THIS EMAIL IS A SERVICE FROM AIRBNB COMMUNITY SUPPORT



                                                                 To help protect y our
                                                                 priv acy , Microsoft Office
                                                                 prev ented automatic
                                                                 download of this picture
                                                                 from the Internet.




                            THIS EMAIL IS A SERVICE FROM AIRBNB COMMUNITY SUPPORT.
                                          For more information visit our Help Center
[WVGY9Y‐5VKY]


Links contained in this email have been replaced. If you click on a link in the email above, the link will be analyzed for known threats.
If a known threat is found, you will not be able to proceed to the destination. If suspicious content is detected, you will see a
warning.




                                                                                               2
